Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed June 15th, 2021. Applicant’s amendments to claims 1, 4-5, 7-17 and new claims 20-23 as described on pages 9-13 have been deemed sufficient to overcome the previous objections, double patenting, 35 USC 112(b), and  35 USC § 102 art rejections through the addition of the “to form a mixed control target lateral state vector, and using the resulting mixed control target lateral state vector as reference signal to one or more vehicle state controllers for the control of the one or more vehicle state actuators comprising a road wheel angle.” as supported by the specification page 7 lines 20-25. However, as the change the scope of the claim, new art rejections for claims 1, 4-5, 7-17 and new claims 20-23 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect amendments.

	Applicant argues that Thrun fails to disclose the claimed subject matter as Thrun is different than the claimed invention. Specifically applicant argues that Thrun discloses a assistance control while the claimed invention controls the position of the vehicle. However, Thrun controls 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“measuring by a control unit” in claim 1
“a control unit programmed to measure” in claim 17 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103



	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 


	Claims 1-3, 10, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun et al. (US Pre-Granted Publication No. US 2009/0299573 A1 hereinafter “Thrun”) in view of Moshchuk et al. (US Pre-Granted Publication No. US 2015/0158528 A1 hereinafter “Moshchuk”).

	Regarding claim 1 Thrun discloses:

	A method for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by a steering system with a steering assistance actuator (Thrun [0046] wherein an electric motor assists steering similar to applicant’s specification (page 4 lines 26-30) and one or more controllable vehicle state actuators (Thrun [0042] wherein the vehicle is able to control steering, speed, and lights when required) and comprising an on-board vision system, incorporating the steps of: (Thrun [0010] wherein the vehicle comprises cameras, lasers, and/or radar for visioning) measuring by a control unit at least one vehicle position input signal representing one or more vehicle states, with the aid of the on-board vision system, using one or more vehicle states sensors in communication with the control unit, (Thrun [0010] wherein the sensors help identify the road to follow i.e. the vehicle state is determined from sensors, see also [0048]) determining, in a relative vehicle position calculation function programmed in the control unit, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of a lane curvature (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and/or a lane curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory including on curves, see also fig. 3) calculating, in the relative vehicle position calculation function programmed in the control unit, a target lateral state vector consisting of one or more of the following target values; a target yaw and/or lateral vehicle state (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and a derivative of said target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) measuring of at least one steering input signal with the aid of a sensor, (Thrun [0045] wherein the human steering input and the measured and targeted lateral offset are determined) determining in a driver torque calculation function programmed in the control unit, from said one or more measured steering input signals, a torque value applied by the driver via a steering wheel, (Thrun [0045] wherein the driver steering torque is sensed) transforming, in a target relative vehicle state calculation function programmed in the control unit, said torque value applied by the driver to a, relative to the target lateral state vector, the target delta lateral state vector, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) consisting of one or more of the following target delta values; a target delta yaw and/or lateral vehicle state (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and a derivative of said target delta yaw (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and/or lateral vehicle state, (Thrun [0045] wherein the change lateral  adding said target lateral state vector and said target delta lateral state vector together to form a mixed control target lateral state vector… (Thrun [0046] wherein the vehicle adds a trim or steering direction in order to ensure the target direction vector and the actual offset direction vector are maintained)

	Thrun does not appear to disclose:

	and using the resulting mixed control target lateral state vector as reference signal to one or more vehicle state controllers for the control of the one or more vehicle state actuators comprising a road wheel angle.

	However, in the same field of endeavor of vehicle controls Moshchuk discloses:

	“and using the resulting mixed control target lateral state vector as reference signal to one or more vehicle state controllers for the control of the one or more vehicle state actuators comprising a road wheel angle.” (Moshchuk [0024] fig. 2 wherein the vehicle motion controller looks at lateral velocity, yaw rate, and front wheel angle for controlling the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the mixed control state with wheel angle of Moshchuk with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this 

	Regarding claim 2 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein: - the target lateral state vector at least comprises a target yaw and/or lateral vehicle state, (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and that said target yaw and/or lateral vehicle state is a target curvature, (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and in that - the target delta lateral state vector at least comprises a target delta yaw and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and that said target delta yaw and/or lateral vehicle state is a target delta curvature.  (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system during curves see also fig. 3).

	Regarding claim 3 Thrun in view of Moshchuk discloses all of the limitations of claim 2 and further discloses:

	The method according to claim 2, wherein: - the target lateral state vector (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state further comprises a derivative of the target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and that said derivative of the target yaw and/or lateral vehicle state is a target curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and in that - the target delta lateral state vector further comprises a derivative of the target delta yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and that said derivative of the target delta yaw and/or lateral vehicle state is a target delta curvature derivative. (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error).

	Regarding claim 10 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein a compensation torque at least comprises the steering system friction torque, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and in that the steering system friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, (Thrun [0045] wherein the steering torque is sensed by the vehicle system, or the steering position is sensed by sensors) is compensated by subtracting the target yaw and/or lateral vehicle state from the sensed or estimated yaw and/or lateral vehicle state to a new yaw and/or lateral vehicle state and then to use this new yaw and/or lateral vehicle state (instead of the sensed or estimated yaw and/or lateral vehicle state) as input to the steering system friction torque.  (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])).

	Regarding claim 14 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein a compensation torque at least comprises a steering system friction torque, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and in that the steering system friction torque, which is a function of a sensed or estimated steering angle, (Thrun [0035] [0058] wherein the steering angle is measured) is compensated by subtracting the target steering angle from the sensed or estimated steering angle to a new steering angle and then to use this new steering angle (instead of the sensed or estimated steering angle) as input to the steering system friction torque.  (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or 

	Regarding claim 17 Thrun discloses:

	A system for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by a steering system with a steering assistance actuator (Thrun [0046] wherein an electric motor assists steering similar to applicant’s specification (page 4 lines 26-30) and one or more controllable vehicle state actuators and comprising an (Thrun [0042] wherein the vehicle is able to control steering, speed, and lights when required) on-board vision system, comprising: (Thrun [0010] wherein the vehicle comprises cameras, lasers, and/or radar for visioning) a control unit programmed to measure, with the aid of the on-board vision system, using one or more vehicle state sensors of at least one vehicle position input signal representing one or more vehicle states, (Thrun [0010] wherein the sensors help identify the road to follow i.e. the vehicle state is determined from sensors, see also [0048]) a relative vehicle position calculation function programmed in the control unit, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of a lane curvature (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and/or a lane curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory including on curves, see also fig. 3) and for calculation, of a target lateral state vector consisting of one or more of the following target values; a target yaw and/or lateral vehicle state (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and a derivative of said target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) a sensor for measurement of at least one steering input signal, (Thrun [0045] wherein the human steering input and the measured and targeted lateral offset are determined)  driver torque calculation function programmed in the control unit, from said one or more measured steering input signals, determination of a torque value applied by the driver via a steering wheel, (Thrun [0045] wherein the driver steering torque is sensed) a target relative vehicle state calculation function programmed in the control unit for transformation of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector, the target delta lateral state vector, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) consisting of one or more of the following target delta values; a target delta yaw and/or lateral vehicle state (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and a derivative of said target delta yaw (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) the control unit is programmed for addition for adding said target lateral state vector and said target delta lateral state vector together to form a mixed control target lateral state vector, … (Thrun [0046] wherein the vehicle 

	Thrun does not appear to disclose:

	and the control unit is programmed for vehicle state control using the resulting mixed control target lateral state vector as a reference signal to one or more vehicle state controllers for the control of the one or more vehicle state actuators comprising a road wheel angle.

	However, in the same field of endeavor of vehicle controls Moshchuk discloses:

	“and the control unit is programmed for vehicle state control using the resulting mixed control target lateral state vector as a reference signal to one or more vehicle state controllers for the control of the one or more vehicle state actuators comprising a road wheel angle.” (Moshchuk [0024] fig. 2 wherein the vehicle motion controller looks at lateral velocity, yaw rate, and front wheel angle for controlling the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the mixed control state with wheel angle of Moshchuk with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to more accurately control the vehicle based on the driver requests along an optimal steering torque command (Moshchuk [0008]).

claim 18 Thrun in view of Moshchuk discloses all of the limitations of claim 17 and further discloses:

	The  system according to claim 17, wherein (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and that said target yaw and/or lateral vehicle state is a target curvature, (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and - the target delta lateral state vector at least comprises a target delta yaw and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and that said target delta yaw and/or lateral vehicle state is a target delta curvature. (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system during curves see also fig. 3).

	Regarding claim 19 Thurn in view of Moshchuk discloses all of the limitations of claim 18 and further discloses:

	The system according to claim 18, wherein: - the target lateral state vector (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) further comprises a derivative of the target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and that said derivative of the target yaw and/or lateral vehicle state is a target curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and in that - the target delta lateral state vector further comprises a derivative of the target delta yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and that said derivative of the target delta yaw and/or lateral vehicle state is a target delta curvature derivative. (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error).


	Claims 4-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun in view of Moshchuk as applied to claim 1 above, further in view of Skold et al. (US Pre-Granted Publication No. US 2018/0105181 A1 hereinafter “Skold”) further in view of Tamaizumi et al. (US Pre-Granted Publication No. US 2016/0159390 A1 hereinafter “Tamaizumi”) even further still in view of Tsuchiya (US Pre-Granted Publication No. US 2007/0021889 A1 hereinafter “Tsuchiya”).

	Regarding claim 4 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein the torque value applied by the driver via a steering wheel, a compensation torque comprising one or more of the following compensation torque parts: (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) … a steering system friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) ... 

	Thrun does not appear to disclose:

	a tire friction torque, which is a function of a sensed or estimated yaw 
and/or lateral vehicle state, or a damping torque, which is a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, and a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.  

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“- a tyre friction torque, which is a function of a sensed or estimated yaw 
and/or lateral vehicle state,” (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque)



	Additionally, Thrun and Skold do not appear to disclose:

	
	a damping torque, which is a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, and - a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.  

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“a damping torque, (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque) which is a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, and” (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun and Skold because one of ordinary skill would have been motivated to make this modification in order to 

	Additionally, Thrun in view of Skold further in view of Tsuchiya do not appear to disclose:

	a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.  

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.” (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun and Skold and Tsuchiya because one of ordinary skill would have been motivated to make this modification in order to allow for the steering wheel to return to a neutral position making it easy for the user to identify the direction of the wheels and intuitively control the vehicle during driving assistance without adding unintended assist torque (Tamaizumi [0066] [0007]).

claim 5 the combination of Thrun, Moshchuk Skold, Tsuchiya, and Tamaizumi discloses all of the limitations of claim 4 but Thrun does not appear to further disclose: 

	The method according to claim 4, wherein the compensation torque at least comprises the tire friction torque, and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the tire friction torque of the compensation torque part is a sensed or estimated steering angle.  

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“The method according to claim 4, wherein the compensation torque at least comprises the tyre friction torque, (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque) and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the tyre friction torque of the compensation torque part is a sensed or estimated steering angle.”  (Skold [0020] wherein the steering angle of the wheel is used in the friction estimate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun and Tsuchiya and Tamaizumi because one of ordinary skill would have been motivated to make this modification in order to ensure that the vehicle remains safe and under control during normal driving operation (Skold [0004]). 

claim 6 the combination of Thrun, Moshchuk, Skold, Tsuchiya, and Tamaizumi discloses all of the limitations of claim 4 and Thrun further discloses:

	The method according to claim 4, wherein the compensation torque at least comprises the steering system friction torque, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the steering system friction torque of the compensation torque part is a sensed or estimated steering angle. (Thrun [0045] wherein the steering torque is sensed by the vehicle system, or the steering position/angle is sensed by sensors).   

	Regarding claim 7 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein … and in that the derivative of the sensed or estimated yaw and/or lateral vehicle state (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) …

	Thrun does not appear to disclose:

wherein a compensation torque at least comprises the damping torque, or for the input to the damping torque of the compensation torque part is a sensed or estimated steering angular speed.

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“wherein a compensation torque at least comprises the damping torque, (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque) and “for the input to the damping torque of the compensation torque part is a sensed or estimated steering angular speed.” (Tsuchiya [0038] wherein the damping torque is based on steering angle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to assist in the lane centering of a vehicle while not causing discomfort to the user and no deteriorated steering feel such as when the driver experiences too light or too heavy steering control (Tsuchiya [0006-0007]).

	Regarding claim 8 Thrun and Moshchuk discloses all of the limitations of claim 1 but does not appear to further disclose:

wherein a compensation torque at least comprises the returnability torque, and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the returnability torque of the compensation torque part is a sensed or estimated steering angle.  

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“wherein a compensation torque at least comprises the returnability torque, (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center) and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the returnability torque of the compensation torque part is a sensed or estimated steering angle.”  (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center, based on a sensed steering angle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to allow for the steering wheel to return to a neutral position making it easy for the user to identify the direction of the wheels and intuitively control the vehicle during driving assistance without adding unintended assist torque (Tamaizumi [0066] [0007]).

	Regarding claim 9 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

The method according to claim 1, … by subtracting the target yaw and/or lateral vehicle state from the sensed or estimated yaw and/or lateral vehicle state to a new yaw and/or lateral vehicle state and then to use this new yaw and/or lateral vehicle state (instead of the sensed or estimated yaw and/or lateral vehicle state) (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])) … 

	Thrun does not appear to disclose:

	wherein a compensation torque at least comprises the tire friction torque, and in that the tire friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is compensated or as input to the tyre friction torque.

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“wherein a compensation torque at least comprises the tire friction torque, (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque) and in that the tire friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, (Skold [0020] wherein the steering angle of the wheel is used in the friction estimate) is compensated” and “as input to the tyre friction torque.” (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to ensure that the vehicle remains safe and under control during normal driving operation (Skold [0004]).

	Regarding claim 11 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, … a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) … by subtracting the derivative of the target yaw and/or lateral vehicle state from the derivative of the sensed or estimated yaw and/or lateral vehicle state to a new derivative of a yaw and/or lateral vehicle state and then to use this new derivative of a yaw and/or lateral vehicle state (instead of the derivative of the sensed or estimated yaw and/or lateral vehicle state) as input to the damping torque. (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back 

	Thrun does not appear to disclose:

	wherein a compensation torque at least comprises the damping torque, or is compensated 

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“wherein the compensation torque at least comprises the damping torque,” and “is compensated” (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to assist in the lane centering of a vehicle while not causing discomfort to the user and no deteriorated steering feel such as when the driver experiences too light or too heavy steering control (Tsuchiya [0006-0007]).

	Regarding claim 12 Thrun and Moshchuk discloses all of the limitations of claim 1 and further discloses:

The method according to claim 1, … ) is compensated by subtracting the target yaw and/or lateral vehicle state from the sensed or estimated yaw and/or lateral vehicle state to a new yaw and/or lateral vehicle state and then to use this new yaw and/or lateral vehicle state (instead of the sensed or estimated yaw and/or lateral vehicle state) as input (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059]))

	Thrun does not appear to disclose:

	wherein a compensation torque at least comprises the returnability torque, and in that the returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, or to the returnability torque. 

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“wherein a compensation torque at least comprises the returnability torque, (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center) and in that the returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state,” and “to the returnability torque” (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to allow for the steering wheel to return to a neutral position making it easy for the user to identify the direction of the wheels and intuitively control the vehicle during driving assistance without adding unintended assist torque (Tamaizumi [0066] [0007]).

	Regarding claim 13 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1… subtracting the target steering angle from the sensed or estimated steering angle to a new steering angle and then to use this new steering angle (instead of the sensed or estimated steering angle) (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])) … 

	Thrun does not appear to disclose:

wherein a compensation torque at least comprises a tire friction torque, and in that the tire friction torque, which is a function of a sensed or estimated steering angle, is compensated by and as input to the tire friction torque. 

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“wherein a compensation torque at least comprises a tire friction torque, (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque) and in that the tire friction torque, which is a function of a sensed or estimated steering angle, (Skold [0020] wherein the steering angle of the wheel is used in the friction estimate) is compensated by” (Skold [0020] wherein the first and second wheel torques are used to compensate for appropriate torque required) and “as input to the tire friction torque.  (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to ensure that the vehicle remains safe and under control during normal driving operation (Skold [0004]).
	
	Regarding claim 16 Thrun in view of Moshchuk discloses all of the limitations of claim 1 and further discloses:

The method according claim 1, … by subtracting a target steering angle from the sensed or estimated steering angle to a new steering angle and then to use this new steering angle (instead of the sensed or estimated steering angle) as input (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059]))

	Thrun does not appear to disclose:

	wherein a compensation torque at least comprises the returnability torque, and in that the returnability torque, which is a function of a sensed or estimated steering angle, is compensated and to the returnability torque.  

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“wherein a compensation torque at least comprises the returnability torque, (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center) and in that the returnability torque, which is a function of a sensed or estimated steering angle, is compensated” (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center, based on a sensed steering angle) and “to the returnability torque.”  (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to allow for the steering wheel to return to a neutral position making it easy for the user to identify the direction of the wheels and intuitively control the vehicle during driving assistance without adding unintended assist torque (Tamaizumi [0066] [0007]).

	Claim 15 is rejected under Thrun and Moshchuk as applied to claim 1 above, further in view of Tsuchiya and Shimizu et al. (US Patent No. US 5,596,252 hereinafter “Shimizu”)

	Regarding claim 15 Thrun discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein a compensation torque at least comprises a damping torque, and in that the damping torque, which is a function of a sensed or estimated steering angular speed, is compensated by subtracting a target steering angular speed from the sensed or estimated steering angular speed to a new steering angular speed and then to use this new steering angular speed (instead of the sensed or estimated steering angular speed) as input to the damping torque. 

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“wherein a compensation torque at least comprises a damping torque, (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque) and in that the damping torque, which is a function of a sensed or estimated steering angular speed, … (Tsuchiya [0038] wherein the damping torque is based on steering angle speed) as input to the damping torque.”  (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to assist in the lane centering of a vehicle while not causing discomfort to the user and no deteriorated steering feel such as when the driver experiences too light or too heavy steering control (Tsuchiya [0006-0007]).

	Additionally, Thrun and Tsuchiya do not appear to disclose:

	compensated by subtracting a target steering angular speed from the sensed or estimated steering angular speed to a new steering angular speed and then to use this new steering angular speed (instead of the sensed or estimated steering angular speed)

	However, in the same field of endeavor of vehicle controls Shimizu discloses:

	“compensated by subtracting a target steering angular speed from the sensed or estimated steering angular speed to a new steering angular speed and then to use this new steering angular speed (instead of the sensed or estimated steering angular speed)” (Shimizu col. 15 lines 23-45 wherein the steering rotation speed is used to determine the damping coefficient by subtracting the speeds to achieve proper torque output)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque based on steering angular speed of Shimizu with the vehicle system of Thrun and Tsuchiya because one of ordinary skill would have been motivated to make this modification in order to provide a vehicle system that exhibits stable and comfortable driving characteristics in a steering system at various speeds, in a cost effective and small package that allows for higher levels of control when at speeds or when needing to make drastic maneuvers during emergency situations (Shimizu col. 2 lines 11-62).

	Claims 20-23 are rejected under Thrun and Moshchuk as applied to claim 1 above, further in view of Ito et al. (US Patent No. US 4,441,572 hereinafter “Ito”)

	Regarding claim 20 Thrun and Moshchuk discloses all of the limitations of claim 1 but do not appear to disclose:

	wherein the target vehicle actuator state is the front-wheel angle.

	However, in the same field of endeavor of vehicle controls Ito discloses:

	“wherein the target vehicle actuator state is the front-wheel angle.” (Ito col. 5-6 lines 50-3 wherein a front wheel angle is steered).   

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front wheel steering of Ito with the vehicle system of Thrun and Moshchuk because one of ordinary skill would have been motivated to make this modification in order to give better control to a vehicle turning both front and rear wheels further assisting in vehicle yaw movements (Ito col. 1 lines 18-50).

	Regarding claim 21 Thrun in view of Moshchuk and Ito discloses all of the limitations of claim 20 but Thrun does not appear to further disclose:

	wherein a front-wheel angle is controlled with a road-wheel angle interface or a steering-wheel angle interface times the ratio to the road wheels.

	However, in the same field of endeavor of vehicle controls Ito discloses:

	“wherein a front-wheel angle is controlled with a road-wheel angle interface or a steering-wheel angle interface times the ratio to the road wheels.” (Ito col. 5-6 lines 50-3 wherein a front wheel angle is steered and multiplied by a steering ratio to determine proper steering angles for the front and rear wheels).    

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front wheel steering of Ito with the vehicle system of Thrun and Moshchuk because one of ordinary skill would have been motivated to make this modification in order to give better control to a vehicle turning both front and rear wheels further assisting in vehicle yaw movements (Ito col. 1 lines 18-50).

	Regarding claim 22 Thrun in view of Moshchuk discloses all of the limitations of claim 1 but Thrun does not appear to further disclose:

	wherein the target vehicle actuator state is the front-wheel and rear-wheel angles.

	However in the same field of endeavor of vehicle controls Ito discloses:

	“wherein the target vehicle actuator state is the front-wheel and rear-wheel angles.” (Ito col. 5-6 lines 50-3 wherein a front wheel angle is steered and multiplied by a steering ratio to determine proper steering angles for the front and rear wheels).     

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front wheel steering of Ito with the vehicle system of Thrun and Moshchuk because one of ordinary skill would have been motivated to make this modification in order to give better control to a vehicle turning both front and rear wheels further assisting in vehicle yaw movements (Ito col. 1 lines 18-50).

	Regarding claim 23 Thrun in view of Moshchuk and Ito discloses all of the limitations of claim 22 but Thrun does not appear to further disclose:

	wherein the front and rear wheel angles are controlled with a road-wheel angle interface or a steering- wheel angle interface times the ratio to the road wheels and a rear wheel interface.

	However, in the same field of endeavor of vehicle controls Ito discloses:

	“wherein the front and rear wheel angles are controlled with a road-wheel angle interface or a steering- wheel angle interface times the ratio to the road wheels and a rear wheel interface.” (Ito col. 5-6 lines 50-3 wherein a front wheel angle is steered and multiplied by a steering ratio to determine proper steering angles for the front and rear wheels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front wheel steering of Ito with the vehicle system of Thrun and Moshchuk because one of ordinary skill would have been motivated to make this modification in order to give better control to a vehicle turning both front and rear wheels further assisting in vehicle yaw movements (Ito col. 1 lines 18-50).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664